117 Ga. App. 226 (1968)
160 S.E.2d 228
BODE et al.
v.
NORTHEAST REALTY COMPANY, INC. et al.
43017.
Court of Appeals of Georgia.
Argued September 7, 1967.
Decided January 29, 1968.
Rehearing Denied February 13, 1968.
Thibadeau & Smith, Richard A. Thibadeau, for appellants.
Hatcher, Meyerson, Oxford & Irvin, Stanley P. Meyerson, for appellees.
PANNELL, Judge.
1. The brief filed by the appellant in this case does not meet the requirements of Rule 17 (a) (1) and Rule 17 (c) (3) (A) and Rule 17 (c) (3) (B) of this court adopted by it on July 21, 1965, and effective August 1, 1965, in that there is no citation or reference to the record or transcript. Accordingly, under the decisions of the court in Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710) and Crider v. State of Ga., 115 Ga. App. 347 (1) (154 SE2d 743) the enumerations of error for which there is no reference made in either the enumeration or the brief will be considered as abandoned.
*227 2. Upon motion of the appellee that the brief of appellant be "dismissed" for this reason, the appellant filed what it called its supplemental brief and amendment to the original brief. This amendment sought to add these references by referring to certain words on certain pages of the brief and providing that there "be added after the words" certain particular references to the transcript only. This court under the circumstances will not seek to find these phrases in the brief and add the references to the transcript thereon. This is the duty of the appellant, not of the court. While the brief consists of only 14 pages, it could consist of any number of pages and this court cannot indulge the appellant by performing the detail work of transferring these "amended" references to the brief in order to save the enumerations from abandonment.
3. Those enumerations of error relating to the absence of evidence are without merit.
Judgment affirmed. Bell, P. J., and Whitman, J., concur.